Citation Nr: 0511828	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-21 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1974 to November 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In connection with his current appeal, the appellant 
requested and was scheduled for a personal videoconference 
hearing before a Member of the Board.  In April 2005, the 
veteran notified VA that he could not attend, and in effect, 
cancelled the hearing.  Accordingly, the claim will be 
considered based on the evidence in the record.  


FINDING OF FACT

The evidence shows that the veteran's bilateral hearing loss 
is manifested by numeric designations, which equates to I in 
the right ear and I in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, 4.87 Diagnostic Code 6100 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a March 2002 letter informing the veteran of any 
information and evidence needed to substantiate and complete 
a claim for an increased rating for bilateral hearing loss, 
including the substantive standard that current medical 
evidence must show that the service-connected disability had 
increased in severity.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  VA indicated which portion of the information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the RO sent a 
March 2002 VCAA letter prior to the August 2002 rating 
decision on appeal.  Additionally, the veteran was generally 
advised to submit any additional evidence that pertained to 
the claim.  Id. at 121.  Therefore, for the circumstances of 
this case, the requirements of Pelegrini regarding the timing 
and content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  Of 
record is a May 2002 VA examination report, and a March 2003 
audiological evaluation.  The RO also obtained records from 
the North Texas Health Care System (of which the latter 
assessment is from), and outpatient treatment reports 
identified by the veteran of the Parkland Hospital from 
February 1992 to December 1992.  Further, because the two 
recent audiology-testing reports are sufficient for the 
purposes of making a decision concerning entitlement to a 
compensable rating for bilateral hearing loss, further 
examination is not necessary.  

For all of the foregoing reasons, VA fulfilled its duties to 
the appellant.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities.

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, this rating schedule 
establishes 11 auditory acuity levels, designated from level 
I for essentially normal acuity through XI for profound 
deafness.  See 38 C.F.R. § 4.85.  When puretone threshold at 
1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  Id. § 4.86.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85(a) (2004).

At the veteran's May 2002 VA audiological examination, 
testing for puretone thresholds of the right ear was 50 
decibels (dB), 35 dB, 30 dB, and 50 dB at 1000 Hertz (Hz), 
2000 Hz, 3000 Hz, and 4000 Hz, respectively.  The left ear 
testing for puretone thresholds revealed 30 dB, 15 dB, 15 dB, 
and 15 dB at 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, 
respectively.  The average for the right ear was 41 dB, and 
left year was 19 dB.  The veteran had CNC speech recognition 
of the right ear at 96 percent, and of the left ear at 100 
percent.  

It is noted at the outset the reported puretone threshold at 
each of the four specified frequencies does not indicate 
exceptional patterns of hearing impairment.  As such, Table 
VIA need not be considered.  

According to Table VI, Numeric Designation of Hearing 
Impairment Based On Puretone Threshold Average and Speech 
Discrimination, the appropriate numeric designation for the 
right ear is I, as the puretone threshold average is 41, and 
speech discrimination is 96 percent.  The appropriate numeric 
designation for the left ear is also I, as the puretone 
threshold average is 19, and speech discrimination is 100 
percent.  

In terms of Table VII, Percentage Evaluation for Hearing 
Impairment (Diagnostic Code 6100), combining I and I equals a 
0 percent rating.  By regulation, the recorded current 
severity of the veteran's service-connected hearing loss does 
not meet the numeric designations for a higher rating at this 
time.  The regulations are clear, and level I and level II 
hearing are noncompensable.  38 C.F.R. § 4.87, Diagnostic Code 
(DC) 6100 (1993).  See Cromley v. Brown, 7 Vet. App. 376, 378 
(1995).

Treatment records from the North Texas Health Care System 
(HCS) (VA Medical Center Dallas, Bonham, and Outpatient 
Clinic in Fort Worth) from June 2001 to March 2002 do not 
contain additional hearing tests that should be considered.  
Rather, those records concern other medical problems 
experienced by the veteran.  The same is true of outpatient 
treatment records from the Parkland Hospital from February 
1992 to December 1992.  

Also of record is a March 2003 hearing test from the North 
Texas HCS.  The veteran's right ear puretone audiometry 
results were 20 dB, 10 dB, 30 dB, and 40 dB at 1000 Hz, 2000 
Hz, 3000 Hz, and 4000 Hz, respectively.  The veteran's left 
ear puretone audiometry results were 15 dB, 15 dB, 20 dB, and 
15 dB, at 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, 
respectively.  The average for the veteran's right ear was 23 
dB, and left ear was 16 dB.  Both ears showed speech 
discrimination at 96 percent.  The veteran was diagnosed as 
having mild to normal conductive hearing loss of the right 
ear, and the examiner noted that the veteran's hearing had 
improved since the May 2002 test.  The veteran's left ear 
indicated normal to mild hearing loss, with results similar 
to the previous test.  

Again, it is noted that the reported puretone threshold at 
each of the four specified frequencies does not indicate 
exceptional patterns of hearing impairment.  As such, Table 
VIA need not be considered.  

Similar to the outcome of the May 2002 test, the March 2003 
assessment results in the numeric designation of I for both 
ears.  When Table VII is applied, the veteran is not entitled 
to a rating in excess of 0 percent.  

The relevant medical evidence of record does not support an 
increased disability evaluation at this time.  The 
preponderance of the evidence is against the veteran's claim, 
and benefit of the doubt rule is inapplicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, the veteran's claim 
cannot be granted.  


ORDER

Entitlement to a rating in excess of 0 percent for bilateral 
hearing loss is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


